MELNICK, Senior Judge,
concurring in part and dissenting in part:
I agree with the majority as to multiplicity and the absence of any requirement for special findings here. I dissent as to their disposition of this case.
It appears from the record that Lieutenant Bannister, and perhaps Captain Wisda, converted appellant’s automobile by turning it over to an alleged creditor with no apparent authority. Appellant’s unfortunate reaction to this situation and encounter with Lieutenant Bannister is the basis for his court-martial. It is an element in two issues in this case, sentence appropriateness and Lieutenant Bannister’s possible abandonment of his office. Unfortunately, the Staff Judge Advocate here chose to ignore the matter and did not mention it to the convening authority either on the merits in connection with the issue of Lieutenant Bannister’s abandonment of his office or in his clemency discussion. Indeed, he never mentioned the abandonment of office issue at all.* In my view, his review is fatally deficient. The Staff Judge Advocate’s omission pertained to critical issues which *824should have been brought to the convening authority’s attention. While the defense counsel did not object to these deficiencies when he examined the Staff Judge Advocate’s review, I believe that in the context of this case, these issues are too important to invoke waiver. United States v. Thorpe, 3 M.J. 704 (A.C.M.R.1977); United States v. Veney, 6 M.J. 794 (A.C.M.R.1978).
I would return this case for a new and complete review.

 Based on this omission, I see no reason to assume that Lieutenant Bannister’s conduct was corrected by his superiors.